Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2020 was considered by the examiner.
National Stage Search Report 
The references cited in the PCT international search report by the PCT/US2019/027204 have been considered by the examiner. The Written opinion of the International Search Authority filed 10/13/2020 has also been considered by the examiner, prior to allowance. 
Allowable Subject Matter
Claims 1 – 1 2, 14 – 16 and 21 – 25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, the prior art on record fails to expressly disclose or render obvious an image reconstruction method, comprising: capturing a reference image of the specimen; 
capturing a set of original images based on the reference image, where each original image of the set of original images has a corresponding amplitude, phase, and polarization; specifically;
generating a set of analyzed images based on the set of original images by determining an intensity distribution for each pixel of each original image of the set of original images and combining the intensity distribution at each pixel location across the set of original images into an intermediate image; identifying an object in the intermediate image; and in response to identifying the object in the intermediate image: determining an intensity value of the object in each original image of the set of original images; generating an improved image of the object based on the determined intensity value of the object; generating a final image including the improved image of the object; and displaying the final image.
With regards to claim 14,  the prior art on record fails to expressly disclose or render obvious a photographic imaging system, comprising:
a camera that captures images of objects of interest; 
a voltage-tunable polarizer disposed in light path of the camera, wherein, in response to a voltage applied thereto, the voltage-tunable polarizer changes polarization state of light propagating therethrough without mechanical rotation of the voltage-tunable polarizer itself;
 a controller operably coupled to the voltage-tunable polarizer to supply voltage to the voltage-tunable polarizer; and 
a processor and associated memory for storing instructions that, upon execution, cause the processor to capture a reference image of the specimen; specifically;
capture a set of original images based on the reference image, where each original image of the set of original images has a corresponding amplitude, phase, and polarization;
 generate a set of analyzed images based on the set of original images by determining an intensity distribution for each pixel of each original image of the set of original images and combining the intensity distribution at each pixel location across the set of original images into an intermediate image; identifying an object in the intermediate image; and in response to identifying the object in the intermediate image: 
determine an intensity value of the object in each original image of the set of original images; generate an improved image of the object based on the determined intensity value of the object; generate a final image including the improved image of the object; and display the final image.
Meyers et al., US Pub. No. 2016/0005154 A1, discloses a system and methods for image improvement comprise: receiving a plurality of frames of a given region of interest, the frames comprised of a plurality of pixels; determining, based on a quantum property of the frames, a normalized pixel intensity value for each pixel of each of the plurality of frames; and generating an improved image of the given region of interest based on the plurality of frames and the corresponding normalized pixel intensity values for the frames, the order of the image being two. Also embodiments for generating an image of a target illuminated by quantum entangled particles, such as, photons, are disclosed.
Cooper et al., US Pub. No. 2015/0241351 A1, discloses methods and systems to resolve positions of sample components in fluorescence stochastic microscopy using three-dimensional structured illumination microscopy ("3D-SIM") are disclosed. In one aspect, components of a sample specimen are labeled with fluorophores and weakly illuminated with a frequency of light to stochastically convert a subset of the fluorophores into an active state. The sample is then illuminated with a three-dimensional structured illumination pattern ("3D-SIP") of excitation light that causes the 
Goodwin, US Pub. No. 2013/0300853 A1, discloses systems and methods for executing super-resolution microscopy of a specimen with most of the image processing performed in a camera of a fluorescence microscopy instrument are described. In one aspect, the camera includes one or more processors to execute machine-readable instructions that control excitation light output from a multi-channel light source, control capture of intermediate images of the specimen, and perform image processing of the intermediate images to produce a final super-resolution image of the specimen.
Hillman et al., US Patent 10,955,652 B2, discloses an imaging system including  a Powell lens (105) is used to expand light from a light source (100) into a sheet of illumination light. An optical system (125,131,132,140) sweeps the sheet of illumination light through a sample (145), and forms an image at a tilted intermediate image plane (170) from detected return light. A camera (190) captures images of the intermediate image plane. In a second SCAPE imaging system, an optical system (125,131,132,140) sweeps the sheet of illumination light through a sample (145), and forms an image at a tilted intermediate image plane (170) from detected return light. A camera (190) captures images of the intermediate image plane. The detection optics are deliberately misaligned with respect to a true alignment position so that a significant portion of light that would be lost at the true alignment position will arrive at the camera.
The prior art fails to teach or render obvious applicant claimed invention. As such, applicants claimed invention was found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975. The examiner can normally be reached M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884